Citation Nr: 0203990	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  96-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant, Spouse, and Daughter.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for post-traumatic stress disorder 
(PTSD).  


FINDINGS OF FACT

1.  All evidence necessary to decide the issue on appeal is 
of record. 

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD and 
medical evidence of a nexus between diagnosed PTSD and a 
stressful event of an alleged sexual assault in service. 

4.  There is no credible evidence which supports the 
veteran's assertion of in-service incurrence of the stressful 
event of a sexual assault.


CONCLUSION OF LAW

The grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
this veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 and implementing regulations have been 
met.  The veteran was afforded a personal hearing at the RO.  
In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for PTSD.  

The veteran contends that further development is required to 
attempt to locate and obtain a statement from her former 
commanding officer, identified as "Lt. [redacted]" 
or "Lt. [redacted]" whom the veteran reported as 
being a witness of her condition in service following the 
alleged sexual assault.  However, in response to an inquiry 
by VA, the veteran has been unable to provide any address to 
assist VA in locating the officer.  A search attempt was made 
to locate a "[redacted]" or a "[redacted]" 
through the VA data system but no record was shown for a 
serviceman of either name.  VA has also made attempts to 
locate her chaplain, whom she claimed as another witness  
though she was unable to provide a name.  VA also attempted 
to obtain all pertinent criminal investigation records with 
the Naval Investigative Service and medical records from the 
Army and Navy hospitals in Pearl Harbor, Hawaii, dated around 
the time of Spring 1974 when the alleged stressor incident 
occurred.  (The veteran's service records show that she was 
stationed at the Naval Submarine Base in Pearl Harbor, 
Hawaii, during her period of active duty with the Navy.)  
However, no additional supportive evidence was obtained after 
conducting these attempts.  The Board notes that she reported 
being psychiatrically treated shortly after leaving service 
at a "Chalmette General Hospital" in Louisiana; however, 
she also reported that this hospital was no longer in 
business and any medical records relating to it no longer 
existed.  Otherwise, all pertinent current medical records 
and lay witness statements have been obtained and associated 
with the claims files.  The Board, therefore, concludes that 
the appellant has been made aware of the evidence needed to 
substantiate the claim, and there is no reasonable 
possibility that further assistance in attempting to obtain 
such verifying information or ordering a current examination 
or medical opinion would aid in substantiating her claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

I.  Factual Background

In the veteran's service medical records, her medical history 
questionnaire from October 1973 shows that she reported 
having a history of mild situational anxiety which had 
resolved.  Otherwise, she was psychiatrically normal at the 
time of her entry into active duty in November 1973.

In December 1973 the veteran was treated for complaints of 
headaches, which were relieved by night-time darkness.  There 
was a diagnosis of migraine headaches which were tension-
related.  In January 1974 she was treated again for frontal 
headaches related to upper respiratory infection symptoms.  

In January 1974, the veteran was treated for complaints of 
abdominal pain, slight nausea and cramping and was noted to 
have been six days late from her menstrual cycle.  She was 
noted to have some anxiety and abdominal pain.  Records dated 
in March 1974 described severe menstrual cramps which caused 
her to pass out at work.  She reported that she had a similar 
problem with severe menstrual cramps in the past, for which 
she had been hospitalized.  The diagnosis was dysmenorrhea 
with vomiting, cramps and dizziness.  Mild flu symptoms were 
noted at the time with cough, mild congestion and complaints 
of headache.  In March 1974 she was also treated for low back 
pain of sudden onset following work in a confined space on a 
submarine and also for mild edema of the 3rd digit of her 
right hand with tenderness on movement but with no reported 
history of trauma.  Later, she was treated for a laceration 
injury of the right hand after she reportedly caught her 
finger in the wheels of a buffer.  

In early April 1974, the veteran was treated for dizzy spells 
and mild cramps but with no nausea or vomiting.  A pregnancy 
test taken at the time shows negative findings.  However, 
over two weeks afterward, a report entry dated in late April 
1974 shows that the veteran experienced morning sickness and 
was approximately two months pregnant and complaining of left 
abdominal pain which was aggravated by standing.  She 
reported at the time that her most recent sexual exposure was 
one month earlier. 

In May 1974 she was treated for episodes of nausea, vomiting 
and constipation.   The report noted that she was three 
months pregnant and that her last menstrual period was March 
1, 1974.  She was diagnosed with gastritis.  

A June 1974 entry shows that the veteran was treated for 
headache complaints.  Also, another June 1974 entry shows 
that she had been pregnant for four months and that she had 
hit her right thigh the previous evening and had a swollen 
and painful muscle knot in it with a hematoma on the anterior 
side.  She was prescribed hot soaks for her thigh and also 
for her feet which were swollen due to her pregnancy.  She 
was also treated for menorrhea as her cervix was leaking a 
watery substance at the time.  The plan was for her to 
continue pre-natal care.  

Service records from June 1974 show that the veteran received 
consistent performance evaluations above 3.0 which indicated 
satisfactory performance and that she was advised that her 
obligation to continue serving her contracted period of 
active duty was changed due to her pregnancy.  Her DD 214 
shows that she was honorably discharged from active duty with 
the Navy in July 1974 and that her military occupational 
specialty was as an administrative specialist and clerk.  

The veteran was examined in July 1974 for release from active 
duty, during which time she was noted to be normal on 
psychiatric evaluation.  A ptosis of her right upper eyelid 
was noted on separation.  However, on her medical history she 
denied having a head injury.  She also denied having any 
psychiatric problems, loss of memory, amnesia or periods of 
unconsciousness and described herself as being in good health 
and in no trouble.  Her weight was 116 pounds at the time of 
her honorable discharge from service.  Dental records from 
her period of active duty do not indicate treatment for any 
dental trauma and noted that all of her front teeth were 
present.

In the veteran's first application for VA compensation, which 
was received in October 1976, she reported that she had one 
child, a son, who was born in mid-December 1974.  She 
reported that she was married in September 1974 but was 
legally separated from her husband in April 1976.

The veteran reopened her claim for VA compensation in June 
1984, this time seeking service connection for major 
depression.  Her earliest record of psychiatric treatment was 
in June 1984 when a VA hospitalization report shows a 
diagnosis of adjustment disorder with depressed mood with a 
mixed personality disorder with passive aggressive features.  
At the time of admission, she had no prior history of 
psychiatric hospitalization.  She was married and had two 
children aged six and nine.  She first presented to 
outpatient psychiatric treatment in early June 1984 with 
complaints of worsening depression during the previous 
several months.  The examiner remarked that a possible 
precipitant may have been the sexual abuse of the veteran's 
nine-year-old son by the veteran's mother.  During the 
veteran's treatment, she reported that she had attempted 
suicide at age 15 by drug overdose. She also reported that 
her sister had recently informed legal authorities that the 
veteran's husband had been beating their son.  The veteran 
denied this allegation, describing her sister as having 
"problems."

The veteran underwent a psychiatric profile by VA in June 
1984 which included an MMPI inventory test.  The findings 
indicated that the veteran had an adjustment disorder with a 
depressed mood and that her psychosocial stressors were the 
alleged sexual abuse of her son, the accusation of child 
abuse and the perception that her mother did not want her as 
a child.  The assessment was that her personal history and 
test results suggested that she was a person who was overly 
dependent on others and had trouble appropriately expressing 
negative feelings.  Her MMPI profile was deemed to be valid.  
The examiner opined that females who shared the MMPI profile 
of the veteran often over-identified with traditional female 
roles and tended to be quite dependent on males.  Such 
individuals often had repressed anger and hostility which 
they expressed in inappropriate ways.  Persons with this 
profile tended to report feeling moderately nervous and 
depressed, were often indecisive or insecure and were often 
described as having a passive-aggressive personality.

Private psychiatric treatment reports from Comprehensive 
Community Mental Health Center show that the veteran was 
treated for major depression in September 1985.  The report 
indicates that the veteran had been responding well to 
therapy since her initial hospitalization by VA in June 1984, 
but the stresses which accompanied a move from one city to 
another exacerbated her depression over the previous months.  

With regard to her personal history, the veteran reported in 
September 1985 that she experienced childhood trauma which 
included being removed from her biological parents' home at 
the age of 2 and raised in a group home for children until 
she was 13, when she was released and placed in the care of 
her biological mother and stepfather.  According to the 
veteran, both abused alcohol and there was much conflict at 
home which grew so unbearable that at age 16 she quit high 
school as a junior and moved into the home of a friend.  At 
age 17 or 18 she joined the Navy and spent one year stationed 
at Pearl Harbor in Hawaii.  Her duties involved maintenance 
of insulation pipes for submarines.  She reported that she 
was married while in her first year of service.  She had 
become pregnant shortly before getting married and her 
husband-to-be had very ambivalent feelings about marrying her 
after learning of her pregnancy.  According to the veteran's 
account, her husband-to-be was also a serviceman and 
initially decided not to marry her or to continue seeing her 
when he learned of her pregnancy.  She returned to the 
Indianapolis area and lived for several months before she was 
finally contacted by him and told that he had decided to 
marry her shortly before the child was born.  During this 
first marriage they lived in Louisiana while her husband 
continued his career in military service.  The marriage 
lasted for approximately four years.  Her 11-year-old son 
from her first husband received approximately two letters per 
year and regular child support from him.  Following the end 
of her first marriage, she and her son returned to 
Indianapolis where she lived as a single parent.  She 
described her current marriage as being happy and that her 
second husband was very supportive and got along well with 
her children.  In 1984, the veteran's son was reportedly 
sexually abused by the veteran's biological mother while 
under her care while the veteran was working.  The veteran 
reported that it was this incident which precipitated her 
psychiatric hospitalization in the summer of 1984.  The 
examiner noted that the veteran had recently moved to a new 
city and was experiencing financial stresses and also an 
appendectomy which occurred earlier in July 1984.  She 
received regular outpatient psychiatric therapy for 
depression at VA since her initial hospitalization in June 
1984.  At the time of treatment she was employed as a 
secretary at a local Human Services Agency and had been 
previously employed as a word processor.  A treatment note 
from September 1985 shows that she reported having a poor 
memory and that she believed that she had blocked many of her 
early experiences and wanted to work through these blocked 
memories.  The examiner's impression was that the veteran had 
a tremendously chaotic family history with poor family 
relationships and inadequate support systems throughout much 
of her life.  Following evaluation the veteran was diagnosed 
with major depression.

VA psychiatric counseling reports show that during treatment 
in October 1984 the veteran reported that in her early 
childhood her father had sexually molested her sister.  
Later, she reported, her mother's boyfriend had fondled her.  
Also, a friend's father had jumped into bed with her at a 
slumber party and attempted to fondle her.  In April 1985 the 
veteran related that she had joined military service after 
being sexually abused by her biological mother's boyfriend.  
She also reported that she had been physically abused by her 
first husband.    

VA treatment reports dated in February 1985 show that the 
veteran was subjected to hypnotherapy for an age regression 
to when she was approximately 9 - 10 years old.  This age was 
selected because this was apparently a point of "bad 
feelings" in the children's home in which she had been 
raised.  The veteran cried during hypnotherapy when 
discussing her fears of punishment from a governess who 
worked at the children's home.  After hypnosis the veteran 
seemed to have given up much of her fear and seemed to 
discover that her experiences at the children's home were not 
as bad as she had portrayed them to herself.

A private psychiatric treatment note dated in September 1985 
shows that the veteran complained of being frightened of 
torturous nightmares and night terrors which she periodically 
experienced.  She also described flashbacks from her days in 
the children's home and the evidence was suggestive to the 
therapist of delayed post-traumatic stress syndrome.

Private psychiatric hospitalization reports dated February to 
March 1986 from Comprehensive Community Mental Health Center 
show that the veteran was admitted for inpatient treatment 
after having increased difficulty with major depression 
exacerbated by stresses at home and at work.  She reported 
that she was unable to cope with extreme pressures at her 
place of employment because she was being criticized daily.  
She also reported that there were conflicts at her home and 
that her family was under financial stress.  She had 
difficulty elaborating more specifically on her problems at 
home and work and stated that she could not remember more 
details.  At the time she stated that she had no one to turn 
to for help and that she felt very alone.  The examiner noted 
that the veteran had a very poor sense of identity and seemed 
obsessed with uncovering many of her memories of the past.  
She was described at the time as being dramatic, angry, 
dependent, demanding and minimally cooperative.  The 
diagnosis was major depression, recurrent.

A private treatment note dated in January 1986 shows that the 
veteran's husband accompanied her for therapy and was 
somewhat domineering of her.  A March 1986 note shows that 
the veteran had contacted her therapist and requested a 
letter from the therapist stating as a matter of professional 
opinion that the veteran had to quit her job due to health 
reasons.  The therapist explained to the veteran that such a 
letter could not be written as the therapy program personnel 
had never suggested that she quit her job.  The note 
indicates that the veteran became very angry at being refused 
and threw her medications away.  An April 1986 treatment note 
shows that the veteran's husband expressed anger at the 
therapist for not writing the letter recommending that the 
veteran quit her job due to psychiatric reasons.

A June 1986 private psychiatric hospitalization report shows 
that the veteran was admitted for inpatient treatment after 
she was involved in multiple verbal threats and a strong 
suicidal ideation.  She made verbal threats to destroy 
children's homes (including the one in which she was raised 
as a child) and then killing herself afterwards.  The report 
cited to an incident occurring the previous day in June 1986 
in which the veteran had presented herself at a VA office 
requesting disability benefits.  She was apparently led to 
believe that she was entitled to VA benefits and after 
talking with the officer and secretary in charge she became 
extremely angry and aggressive and made verbal threats after 
being notified that she was not entitled to any VA benefits.  
On mental status examination she reported that she 
experienced auditory hallucinations.  She reported that "at 
night I hear the kids crying, I get up to check the rooms, 
and everybody is sleeping, sometimes I hear some whispering 
close to my ear, I hear this man's voice, but I don't know 
what he is trying to say, and this girl's voice calling my 
name, if I'm walking at night, I feel like somebody is 
following me and is going to attack me from behind."  The 
treating psychiatrist questioned the validity of these 
auditory hallucinations and diagnosed her with major 
depression, recurrent.
 
In a statement dated June 1986, a social worker employed by 
Metro Health Mental Health Services, reported that the 
veteran was seen for therapy only a few times in early 1984 
but resisted committing herself to regular therapy.  The 
social worker stated that by the veteran's subjective report, 
she had a poor relationship with her mother and experienced 
confusion over alleged sexual abuse by her mother of the 
veteran's son.  She had a childhood devoid of warmth and 
affection and spent much of her childhood in a children's 
home where she suffered physical abuse.  In May 1984 she 
terminated further therapy with Metro Health Mental Health 
Services and stated that she planned to see a hypnotist in 
order to attempt to retrieve forgotten early childhood 
memories.

Private psychiatric treatment reports dated in July 1986 show 
that the veteran reported battling depression from time to 
time throughout her life.  Her most intense bout of 
depression occurred over the past three years following the 
discovery that her 9-year-old son had been molested by her 
mother.  Since that time she had experienced a moderate to 
severe depression including suicidal ideation and inability 
to function.  She also reported that her childhood was marked 
by abuse and neglect and placement in a children's home from 
when she was 2 years old to when she was 13 or 14 years old.  
She reported that when she was returned to the custody of her 
mother and stepfather, her stepfather abused her and 
attempted to strangle her at one point when she was 13 or 14 
years old.  She reported that after the strangulation attempt 
she grabbed a bottle of pills and attempted suicide by 
swallowing the contents.  Later, she quit high school and 
joined the Navy for one year, thereafter obtaining her 
General Education Diploma.

On mental status examination in July 1986, the veteran was 
noted to have difficulty with details in terms of chronology 
and specific dates and frequently looked to her husband for 
assistance in remembering time frames.  Her judgment was 
questionable due to the nature of her depression.  There did 
not seem to be any presence of delusions or psychotic 
thinking at the time, but descriptions of past events and 
experiences indicate that she may have experienced some mild 
psychosis due to her depression.  The psychiatrist commented 
in his summary that the veteran had a very unstable and 
chaotic upbringing because of alcoholism in her family and a 
mentally ill parent.  She was raised in a children's home and 
had vague memories of that experience but many memories of 
being mistreated and abused.  She most likely had difficulty 
with her dependent personality characteristics.  She fought 
with depression throughout her life but had experienced an 
intensive occasion of that illness since her mother molested 
her 9-year-old son.  It was also reported that her mother 
probably molested one of her brothers when they were 
children.  The molestation brought to the forefront many 
childhood memories and traumas.    

The report of a private psychological evaluation report which 
was conducted in December 1986 shows that the veteran related 
a history of joining the Navy in 1973 where she performed 
clerical duties as well as working on insulating pipes in 
submarines.  She was stationed in Pearl Harbor and liked her 
posting but she was discharged from service because she was 
unmarried and pregnant.  The report is significant for 
showing that her MMPI test results, personality assessment 
and interview with the psychologist indicated that she 
suffered from recurrent depressive episodes with psychotic 
features.  During these episodes she would experience 
blatantly psychotic episodes when her depression was at its 
worst.  These episodes were strongly paranoid in nature and 
would feature hallucinations and delusions.  The results 
indicated that she probably heard voices and potentially 
entered into other delusional states.  At times when she 
suffered from her illness moderately, her limitations would 
include poor energy, lack of motivation, some confusion of 
thought and interruption of concentration.  When her illness 
was at its worst she would become completely psychotic, lose 
touch with reality and be thoroughly unable to function.  

Records from St. Mary's Medical Center show that the veteran 
was admitted in January 1989 for inpatient psychiatric 
treatment after she had taken an overdose of Ativan 
medication.  She was stabilized and thereafter reported that 
she felt depressed for a number of years and knew at some 
point in her life she would take a drug overdose or attempt 
to kill herself.  She reported that she was hospitalized 
approximately five years earlier at a VA hospital and claimed 
that she was pregnant at the time but that VA killed her baby 
by taking an X-ray while she was pregnant.  She reported that 
she was subjected to extreme abuse during her childhood.  Her 
parents divorced when she was age 2 and she was placed in a 
children's home where she was subjected to severe physical 
and mental abuse for a period of many years.  She reported 
that she was forced to sit on hot radiators and had been 
burned by hot curling irons throughout her stay at the 
children's home.  She eventually left the children's home and 
stayed with some foster parents or friends for a period of 
time and then quit school in her junior year and joined the 
Navy.  She served for one year but became pregnant and was 
discharged.  She later married the father of the baby.  Her 
current husband worked at a food service concession.  The 
veteran reported that there were situational difficulties at 
her husband's workplace because a woman co-worker with her 
husband had threatened to kill the veteran.  The veteran 
reported that her husband recently overheard the same woman 
also threaten to beat up the veteran or kill her if she found 
her again.  The veteran felt that the reasons for making such 
threats were quite unjustified.  She indicated that she had a 
history of experiencing auditory hallucinations which 
included hearing a baby cry at night or her name being 
called.  She also had other voices which were more vague and 
she reported the sensation that other people were placing 
thoughts into her head telling her to harm herself.  EEG 
testing produced normal findings.  The diagnosis was atypical 
psychosis with concomitance or severe depression, auditory 
hallucinations and thought insertion, rule out chronic 
schizophrenic process of possibly a mood disorder of some 
type. 

In January 1989, the veteran was admitted into St. Mary's 
Medical Center for psychological evaluation.  She reported 
feeling depressed, anxious and she felt that the world was 
"coming in on (her)."  As a result, she felt pressured and 
began to develop suicidal ideation and took an overdose of 
some medication.  She reported that her first overdose 
attempt was at age 13.  She described a lot of conflicts with 
her son, financial pressures and anger issues which stemmed 
from some earlier child abuse.  Several tests, including a 
Minnesota Multiphasic Personality Inventory (MMPI) and a 
Themastic Apperception Test (TAT) were administered to her.  
The results and interpretations of these tests showed a 
questionable profile and indicated that she was making a 
great deal of effort to exaggerate many of her present 
symptoms.  Throughout testing the themes of helplessness, 
impotence and sorrow were very prevalent.  She may often feel 
overwhelmed by these feelings and make some attempts to 
retaliate against them.  Deeply embedded in these, however, 
was a strong need for nurturance and this may include a 
strong need for protection from the stresses and problems in 
her environment.  The veteran indicated that she had been 
experiencing some auditory hallucinations which appeared as 
voices.  The interpretation was that the results obtained 
from testing presented a questionably valid profile.  
However, it was safe to say that the veteran was feeling 
overwhelmed and was prone to extreme levels of confusion, 
hallucinations, mistrust and general feelings of alienation.  
Along with this comes a great deal of depression, 
oversensitivity, self-criticism and somatic preoccupation.  
Themes of frustration, helplessness and fear were present 
through much of her report.  Given the aforementioned 
information, it was highly likely that she could be diagnosed 
with schizoaffective disorder.  

VA mental hygiene clinic therapy notes dated in July 1989 
show that the veteran reported that her main problem was 
coming to terms with childhood trauma.  She reported that she 
lived in foster situations and was abused.  She had 
flashbacks about the abuse and a history of attempted suicide 
at age 14.  She also reported having occasional 
hallucinations.  The diagnosis at the time was rule out 
schizophrenia, chronic undifferentiated type, and rule out 
major depression.

A private psychiatric hospitalization admission report from 
St. Mary's Medical Center shows that the veteran was admitted 
in July 1989 for inpatient treatment with what was described 
as an atypical affective disorder with periodic psychotic 
decompensation.  

A psychological evaluation report dated in August 1989 from 
Tri-State Psychiatric & Psychological Services shows that the 
veteran was referred by the Disability Determination Office 
of the Social Security Administration for a mental status 
examination.  At the evaluation she reported that her 
emotional problems began in early childhood as a result of 
placement into foster care.  According to her account, she 
had been placed in a residential institution at age 3 and 
remained there for 12 years.  She reported that she was 
treated very harshly by staff members who physically and 
verbally abused her.  She reported that she had been struck 
on the head by heavy objects many times during her stay at 
the children's home and also had been sexually abused.  She 
reported that she experienced recurring nightmares about 
these experiences.  She stated that a recent depressive 
episode had been triggered by an incident involving her son, 
in which he was molested by his grandmother, which produced a 
cascade of bad thoughts and memories.  

The veteran reported in August 1989 that she had two 
children, a son from her first marriage and a daughter from a 
prior unmarried relationship.  She was married to her second 
husband for eight years at the time.  She reported that she 
worked as a data entry clerk at a hospital and as a word 
processing clerk at the Disability Determination Office.  She 
reportedly left these jobs because of "depression and bad 
job attendance. . .  I didn't want to be around people.  I 
felt that everything was bad, that life was useless, and that 
there was no sense going on."  She reported that she had not 
worked for approximately five years.  She reported that she 
was awakened at night because she heard babies crying or 
because she heard her name being called.  Her spouse never 
heard these sounds even when he was present with her.  She 
reported that as a very young child she once saw a man walk 
up the steps of her house and disappear through a wall.  She 
also reported that she saw lights at night that looked like 
ambulance lights and that she saw monsters.  She reported a 
strange olfactory experience in which she would smell odors 
which no one else around her could perceive.  He reported 
symptoms, confirmed by her husband, were deemed to have been 
consistent with a diagnosis of a major depressive episode.  
The diagnosis was recurrent moderate major depression.  Her 
psychosocial stressors were listed as job instability, 
emotional instability, dysfunctional family and financial 
insecurity.

VA therapy reports show that in May 1992 the veteran began 
reporting that she experienced dreams and memory flashbacks 
of abuse she received as a child in the children's home where 
she had grown up.  She reported that she was particularly 
bothered by a dream of choking and shaking.  She believed 
that this may have been related to possible sexual abuse 
which she encountered at the children's home and requested 
further exploration of this including referral for possible 
hypnosis therapy.  

A June 1992 report notes that the veteran was having 
increased nightmares and flashbacks to physical and sexual 
abuse as a child and was diagnosed as having some symptoms 
indicative of PTSD.  She was having sexual dysfunction at the 
time which she attributed to childhood sexual abuse.  

In July 1992 the veteran reported that she was experiencing 
intense and graphic flashbacks.  An August 1992 report shows 
that she discussed her memory flashbacks with a psychologist 
and asked whether hypnosis would help her determine whether 
these memories of abuse were real or imagined.  The 
psychologist told her that hypnosis would not help her in 
this regard and attempted to dissuade her from pursuing 
hypnosis as she would obtain much better results with her 
current therapy regimen.  Nevertheless, in September 1992 the 
veteran reiterated her desire for hypnotherapy as she still 
had a strong need to know about past abuses which she 
suffered.  She reported that she felt uncomfortable when her 
husband touched her and that there was a strong imagery of 
hands in her dreams and she was unable to ascertain what 
these hands did to her.  

In November 1992, a VA therapist presented the veteran with a 
diagram of the children's home in which she had grown up.  
She expressed relief and reported that she continued to 
remember incidents.  She reported that she remained easily 
startled if touched or hugged from behind and was worried 
about alienating her husband because of this behavior.  

In a December 1992 VA physician's note, a medical doctor 
reviewed the veteran's case and her therapy records.  The 
physician noted that she had a desire to get in touch with 
suppressed memories from her abused childhood.  Though she 
had seemed to have done well with hypnosis in February 1985, 
the physician was worried about the veteran's borderline 
personality structure and her ability to handle hypnosis.  

January 1993 VA therapy reports show that the veteran 
complained of poor sleep and of hearing the presence of other 
persons in her home even when she was told by her husband 
that no one else was in the house except for themselves.  The 
possibility of psychotic symptoms was investigated.  During 
therapy she reported having memories of a "man in white."  
She drew a diagram of her dormitory room and this man's 
access to her and recalled the man sitting on her bed.  She 
had no remembrance of his facial features.  She remembered 
being placed in a station wagon and driven to a house and 
experiencing feelings of hurt and anger.  She discussed being 
"another person" when she became angry.  

An April 1993 VA treatment report shows that the veteran 
continued to express a strong need to undergo hypnosis 
therapy to confirm the existence of past abuse.

A June 1993 VA consultation request shows that the veteran 
had complained of left hip pain.  X-rays of the area revealed 
intact bony structures and a linear calcification adjacent to 
and paralleling the lateral margin of the proximal left femur 
which most likely represented an old calcified subperiosteal 
hematoma.  The adjacent bony structures and soft tissues 
appeared normal.  The impression was probable old calcified 
subperiosteal hematoma, proximal left femur.

In July 1993, the veteran filed a claim for VA compensation 
for PTSD.  In her claim, she reported that during active 
service she had become intoxicated at an enlisted men's club 
at Pearl Harbor and had been raped by three men.  She 
expressed her belief that she may have multiple personalities 
and that one of them was the one who was present during the 
time of her alleged rape in service.  She stated that most of 
the time that she was in active service she had little to no 
memory of what went on and that it was only through 
medication and intense therapy that what she believes to have 
happened is now resurfacing in her recollections.  She 
reported that at her last job she held in the 1980's she 
broke down in the middle of work while having a flashback of 
the rape incident.

An August 1993 VA treatment report shows that the veteran was 
diagnosed with possible multiple personality disorder as she 
reported having amnesia episodes during which her husband 
reported that a different persona would emerge.  

A December 1993 VA treatment reports shows that the veteran 
related being raped while on active duty and had flashbacks 
of the incident.  

In a written statement dated in March 1994, the veteran 
provided specific details about her claimed in-service 
stressor.  According to her account, in the spring of 1974 
while stationed at Pearl Harbor Submarine Base she met and 
entered into a relationship with A. J.  She reported that she 
and A. J. were at the enlisted men's club on base one evening 
and that he had become angry with her after she had danced 
with an African-American club patron.  A. J. and his friend 
"[redacted]" proceeded to yell angrily at her.  She said that she 
had consumed her drink and felt lightheaded and nauseated and 
stepped outside of the club.  At the time, she was 
accompanied by two female friends whose names she could not 
recall.  When she was outside of the club in the parking lot, 
two men grabbed her from behind and forcibly carried her to a 
spot between two cars.  [redacted] stood above her and kicked her in 
the left hip and left leg while A. J. removed her slacks.  
The African-American man came out of the club, approached the 
two men and yelled at them to stop what they were doing.  [redacted] 
swung at the black man and he backed off and then came 
forward again, at which time [redacted] struck him and he retreated 
back into the club.  A. J. proceeded to rape her while [redacted] 
watched, yelled expletives and "constantly kicked" her.  
She states that she presently has residuals of a left hip 
injury which she believes were due to being kicked in this 
area.  After the assault, the veteran became pregnant with 
her first son and she indicated that this child was the 
result of the rape.  At the time, she was in constant contact 
with the priest at the submarine base for counseling.  She 
related that she was having trouble deciding whether to keep 
the baby or give it up for adoption after it was born.  She 
also reported that one of the last things her former 
commanding officer, "Lt. [redacted]," told her was to 
contact him if she ever needed him or anything.  She believed 
that "Lt. [redacted]" could comment on the matter.  She 
admitted that she married the baby's father (and her 
attacker), [redacted], and believed that he was receiving 
pressure from somewhere to marry her.  She regarded the 
marriage to be a "sorry situation."  She reported an 
incident during the marriage in which [redacted] threatened 
her with a gun and forced himself upon her.  She reported 
that this abuse made her afraid of [redacted] and what he 
might do to her and she speculated that this and the trauma 
of the assault may have been partially why it took so long 
for her to remember the incident.  The veteran reported that 
she was now in a better relationship with her current husband 
but that their marriage was still strained by her PTSD 
relating back to the rape incident in service.  

VA records dated in 1994 show that the veteran drew a map 
from memory of the enlisted men's club and parking lot where 
her alleged rape occurred in service.  She reported that 
"These 2 guys offered to help me to (illegible).  I refused, 
said I'd walk.  They followed me out.  They grabbed me forced 
me down between 2 cars.  One guy got on top of me starting to 
rape me, hitting on me."  Treatment notes show that in 
January 1994 she also reported that she herself  was a child 
conceived by the rape of her mother and that this was one of 
the reasons why she and her mother had such a poor and 
acrimonious relationship.  

In a written statement dated in November 1994, a medical 
doctor whose title was the Director of the Affective 
Disorders Clinic of the Indianapolis VA Medical Center 
(hereinafter "Director") reported that the veteran had been 
treated by the VA mental health system since 1984 and that 
during the past two years PTSD symptoms emerged.  According 
to the Director, the veteran did experience childhood sexual 
abuse and experienced a very traumatic rape and assault while 
serving in the military.  She now experienced PTSD symptoms 
which included recurrent flashbacks of lying on the ground 
outside of the enlisted men's club in Hawaii and also 
physical pain in her left hip where her assailant kicked her 
while struggling with her in the parking lot.  She had 
blocked out the assailant's name but was able to remember 
faces.  Her diagnoses were PTSD and recurrent major 
depression.

In a written statement dated in December 1994, the veteran's 
private physician, T. H. F., reported that he remembered her 
to have been a very stable and pleasant person when she was 
under his care prior to entering service.  Dr. T. H. F. 
recalled that she entered the Navy in 1973 and returned in a 
short period of time after enlisting.  When Dr. T. H. F. saw 
her at that time her emotional status was "changed 
immensely."  She was depressed, had a flat personality and 
was not overly conversant and happy as she was previously.  
She did not relate any account of trauma to Dr. T. H. F., but 
the physician noticed that her enlistment in the Navy was not 
agreeing with her and that she was under some type of stress 
of which she did not want to discuss.  In December 1974 he 
delivered her first child.  Dr. T. H. F. stated that he had 
no other information in his files and that his statement was 
being dictated from his own memory.

In a lay witness statement dated in December 1994, Ms. D. L. 
G. reported that around December 1974 she had visited the 
veteran and her newborn son.  According to D. L. G., the 
veteran related to her an account of having been beaten and 
raped in the spring of 1974 after leaving the enlisted men's 
club at Pearl Harbor Submarine Base.  The veteran stated that 
she had been dancing with a friend's African-American 
boyfriend and that when she left the club later that evening 
she was grabbed in the parking lot by two men she identified 
as "[redacted]" and "[redacted]" and was hit and knocked down and 
raped by [redacted] while [redacted] kicked her.  Racial epithets were 
also shouted at her by these two men.  The African-American 
man with whom she had been dancing had attempted to come to 
her aid but was struck in the head by [redacted].  The veteran 
remembered Military Policemen pulling [redacted] off of her and 
taking her to the hospital.  According to D. L. G., the 
veteran did not mention this incident to her again until 
years later.  D. L. G. affirmed her belief in the veracity of 
the veteran's account and believed that it caused the 
dramatic changes in her personality, confidence level and 
ability to manage stress.

A March 1995 VA treatment report shows that the veteran 
identified her first husband as being the perpetrator of the 
rape which he alleged to have occurred during active service 
and she believed that the rape was related to the fact that 
he had seen her dancing with an African-American man.  She 
became pregnant at the time of the rape.  She denied having 
any other sexual activity.  She reported that she had an 
abusive marriage with her first husband.  

In written lay witness statements dated in January 1996 and 
May 1997, the veteran's sister reported that she remembered 
the veteran to be in good health and spirits and that she 
displayed self-confidence, a good attitude and a neat and 
well-groomed appearance prior to entering the Navy in 1973.  
During the months she was stationed in Hawaii the veteran 
called her sister on a regular basis.  The sister did not 
remember the month in which she learned the news that the 
veteran was expecting her first child but she was excited and 
sure that the baby's father was also happy about the news and 
that the veteran and the father planned to move their 
marriage to an earlier date.  She told the sister about her 
relationship in previous phone calls and, according to the 
sister, the two seemed very much in love.  A week or two 
afterward the sister received a strange call in which the 
veteran expressed uncertainty about the events that had 
happened since when they last spoke.  The veteran said she 
had been sick but was not clear about what was wrong.  She 
did not know what was going on with her boyfriend but he did 
not want to get married anymore.  Something had happened but 
he was uncertain of any details.  She no longer lived on base 
but was staying with a couple who lived off-base.  The sister 
reported that the veteran had been told by someone on base to 
either give up her baby or leave the Navy.  Shortly 
afterward, the veteran returned home to Indiana.  On her 
return she had changed her appearance and had lost weight and 
become unkempt in her clothing and hair.  She was confused, 
depressed and nervous and was broken in spirit, moody, 
indecisive, argumentative and dependent with a low self 
image.  She stayed with the sister and their family for most 
of this time and after the baby was born she did not improve 
for her.  The veteran seemed unable to bring her life 
together.  The sister convinced the veteran into allowing her 
to write a letter to the baby's father's family about the 
arrival of their grandson and shortly afterwards the baby's 
father contacted the veteran and marriage plans were made.  
Later, the sister visited the veteran and her husband and son 
and found her in the hospital.  According to the sister, 
things did not appear right between the veteran and her 
husband.  After the visit, the veteran's marriage fell apart 
and she later joined her sister at home.  In the sister's 
recollection, the veteran's life had been in decline ever 
since her return from service.  The change in the veteran's 
personality and her quality of life was dramatic and obvious 
to the sister.

In a January 1996 statement, the veteran alleged that she had 
been struck on the top left side of her head during the 
assault and rape which occurred in service.  In her Form 1-9 
Substantive Appeal of the same month, she reiterated that she 
had been injured in the left hip and sustained a head injury 
as a result of her rape.

The report of a January 1996 VA psychiatric examination shows 
that the veteran reported she had been beaten and raped in 
service.  She reported that she initially served in the Navy 
as a hull technician insulating submarine pipes, after which 
she has transferred to an office and "did nothing."  After 
her rape, she reportedly became amnestic and functioned very 
poorly, resulting in her placement into an office.  She 
reported having flashbacks of the rape incident in service.  
She now avoided sexual contact and intimacy with her current 
husband because of this.  Mental status examination shows 
that she displayed moderate to poor grooming and was missing 
her front teeth.  She was diagnosed with major depression but 
did not fully meet the criteria for PTSD.  She met the 
diagnosis of personality disorder (not otherwise specified) 
based upon severe dysfunction in areas of occupational 
functioning and moderate dysfunction in areas of social 
functioning.  These functional patterns were present for many 
years and started early in her life prior to her entry into 
service.  

VA examination of the veteran's left hip in January 1996 
shows calcification on X-ray of the lateral aspect of her 
femur.  The prior VA X-rays of June 1993 (which indicated an 
old calcified hematoma of the periosteum on the lateral 
aspect of the femur) were reviewed by the examiner.  
Following evaluation the veteran was diagnosed with a greater 
trochanter bursitis.  The examining physician felt that the 
greater trochanter bursitis was unlikely to have been related 
to any injury which the veteran claimed to have received over 
20 years earlier in military service. 

In a written lay witness statement dated in February 1996, 
Ms. K. S. H., a nurse's aide and cousin to the veteran, 
reported that she knew the veteran ever since childhood and 
remembered her to be very optimistic about her future before 
she left home to enter service.  According to K. S. H., when 
the veteran returned home from service in August 1974:

"(S)he looked as though she'd been beat.  She 
looked to me as though she'd been through hell.  
Her eyes were sunk back in her head and she had 
lost weight.  She can't remember things that 
happened years ago.  (Such as when we were 
children)  She appears. . .  depressed at times or 
pessimistic.  She's nothing at all like she used to 
be.  Its (sic) as though something really bad has 
happened to her, and she's like someone who has had 
shell shock.  I've talked to her several times 
about what happened to her.  I have always told her 
she's not the same person.  She doesn't laugh or 
smile like she used to.  I don't see how she could 
ever hold down a job.  I have worked as a nurse's 
aide at VA hospital in Indianapolis.  I worked in 
Neurology Unit with phsych (sic) patients.  I've 
worked with patients that have delayed stress 
syndrome and I believe she has the same symptoms."

In an October 1996 VA examination report, the examiner noted 
that the veteran alleged to have been kicked several times in 
her left hip during an assault in service.  She apparently 
did well with her left hip and leg until 3 - 4 years ago, 
when she started to have left thigh pain without any inciting 
injury or incident.  Following examination she was assessed 
with possible heterotopic ossification after being struck in 
the left lateral thigh.  She also quite probably had an 
iliotibial band syndrome on the left and hamstring tightness 
bilaterally.  

An October 1996 VA examination of the veteran for diseases 
and injuries of the brain shows that she was evaluated for 
complaints of post-concussive syndrome.  She reported that 
while stationed at Pearl Harbor she has hit on the head 
"once or twice" during a rape which occurred while she was 
leaving the enlisted men's club on base.  She recalls being 
sent to the hospital on base and remembered blood issuing 
from her head.  She believed the name of the hospital to have 
been "Tripoly Army Hospital."  She reported being an 
inpatient once and an outpatient two or three times at this 
hospital.  The examiner noted that there were no medical 
records at that time from "Tripoly Army Hospital" to 
confirm the occurrence of the head trauma.  Since the head 
injury she reported that she was able to function relatively 
normally and denied having any cognitive problems, 
significant headaches, double vision, blurring vision, speech 
problems, swallowing problems, weakness, numbness or tingling 
in her arms and legs, seizures and bowel or bladder 
incontinence from this.  General physical examination 
revealed a 3-centimeter well-healed linear scar bisecting her 
right eyebrow with no evidence of an underlying step-off and 
a distal interphalangeal joint deformity in the second digit 
of her right hand.  She had evidence of bilateral eyelid 
ptosis which were congenital and nonprogressive.  
Neurological examination was essentially unremarkable.  The 
assessment was that the veteran had an undocumented history 
of a closed head injury which reportedly occurred in service 
at Pearl Harbor.  There were no objective findings of focal 
neurologic deficit or post-traumatic migraines or post-
concussive syndrome.  

The transcript of a May 1997 RO hearing shows that the 
veteran reported additional details that she remembered 
regarding her stressor.  She testified that she recalled the 
presence of military police at the night of the rape in 
service and of seeing lights from emergency vehicles.  She 
reported that the men who attacked her were not arrested to 
her knowledge, though she could remember their first names.  
She stated that she had not been interviewed by the Naval 
Investigative Service of the Shore Patrol about the incident 
until sometime approximately within the prior year when she 
first started to remember the incident.  An officer with the 
"Intelligence Investigative Team" with the Army came to her 
and took a statement from her in the presence of her husband 
and son.  The veteran reported that she called the Army after 
she learned that that there was a toll-free number to call 
for people who felt that they had been sexually harassed in 
service and she believed that if she called the number 
someone would listen to her,

The veteran reported that after the assault in service, she 
was initially taken to the "Naval Clinic" at the submarine 
base and then transported to the Army Hospital.  She also 
testified that there was a medical report of her treatment 
which, according to her recollection, contained a statement 
to the effect that she had been hit and was hemorrhaging.  
She reported that this statement was crossed out and that 
several others, including her husband, her therapist and 
others saw the paper but that the paper has since been lost 
or misplaced.  She believed that this medical report was made 
in reference to her injuries sustained in the rape incident 
and was concurrent with the incident.  She was unable to 
remember how long she was treated at the Army Hospital but 
recalled being in a treatment room with three other persons 
standing over her and the pattern of the floor tiles.  She 
remembered going there three times as an outpatient 
thereafter.  She was unable to recall further details of the 
treatments and attributed this to having been struck on the 
head.

The veteran called the attention of the hearing officer to 
her service medical records which noted the presence of a 
ptosis of the upper eyelid on separation in July 1974 and 
asserted that this was a residual of head injury sustained in 
her assault.  At the hearing, she produced a medical report 
dated in November 1996 which quoted her as stating that she 
had a previous head injury and skull fracture and that the 
ptosis was a result of this.  She contended that the ptosis 
noted on separation from service was evidence that supported 
her account that the stressor incident occurred in active 
duty.

The veteran testified that it had taken her years to remember 
what she has and that she experienced "countless nights of 
nightmares and flash(backs)."  She first started having 
memory flashbacks in the early 1970's or 1980's and was 
initially reluctant to tell anyone about them because she did 
not understand what was happening to her and afraid that 
others would think she was completely unbalanced.  

The veteran additionally reported that her first husband had 
once threatened her and her infant son with a firearm while 
they were living in Chalmette, Louisiana.  She also reported 
that she had a history of one suicide attempt when she was 13 
years old when she ingested a mildly toxic substance and 
needed to have her stomach pumped.

The veteran's second husband and her daughter testified, in 
essence, that over the course of years they observed the 
veteran's mood and psychiatric integration decline as she 
displayed fearful, hypervigilent behavior and fear of 
engaging in sexual intimacy.  She behaved in a paranoid 
manner during elevations of her psychiatric symptomatology 
and would arm herself with knives or golf clubs and insert 
butterknives into the sides of doors to prevent people from 
entering. 

In a lay witness statement from the veteran's mother dated in 
May 1997, she reported that she remembered the veteran as 
being a very outgoing and independent person prior to 
entering military service.  However, after she returned home 
following her period of active duty she had become noticeably 
changed.  She was expecting a child at the time and had 
become moody and depressed.  The mother also observed a 
drooping eyelid and scarring over her right eye which were 
not present prior to her entry into service.  Years later, 
the veteran informed her mother that she had been beaten and 
raped in service.  The witness recalled being shown a 
clinical report which stated that she had been hit and was 
hemorrhaging.  

In a lay witness statement from Ms. D. L. G., dated in May 
1997, the witness reported that she had seen a copy of a VA 
hospital admissions form which contained the words "hit and 
hemorrhaging" at the top.  The words were crossed out.  The 
report pertained to the veteran when she was known by her 
maiden name.  

In correspondence dated in July 1997 to the Director of the 
Naval Criminal Investigative Service, the RO requested that 
it provide them with copies of investigative reports in its 
possession which pertained to an alleged rape of the veteran 
which occurred in March or April 1974 in the parking lot of 
the enlisted men's club at the Navy submarine base in Pearl 
Harbor, Hawaii.  The request presented the veteran's first 
name and maiden name in addition to the last name she had 
when she was married to her first husband and her current 
last name.  The veteran's pertinent personal information and 
her DD 214 were also provided to the Director of the Naval 
Criminal Investigative Service.  In August 1997, the Director 
of the Naval Criminal Investigative Service responded to the 
RO and informed it that there were no pertinent records in 
its possession.

A February 1998 VA eye examination report shows that the 
veteran reported that she sustained a head injury in 1974 
with a resulting skull fracture over her right brow and left 
parietal region.  She claimed to have developed ptosis of the 
right eye shortly after the incident.  Pertinent findings on 
external examination showed a 1.5-millimeter ptosis of the 
right eye with slight elevation of the lid crease on the 
right.  The diagnosis was ptosis, right eye, secondary to 
levator dehiscence.  The examiner opined that there was a 
probable cause-and-effect relationship between ptosis and the 
previous injury in 1974.

A June 1998 VA treatment report shows that the veteran 
reported a history of skull fracture and head injury which 
occurred 24 years ago with memory problems since that time.  
MRI of her brain in June 1998 shows that her brain was within 
normal limits.  She complained of headaches and a cerebral 
arteriogram in July 1998 revealed a cerebral aneurysm.  She 
underwent brain surgery for treatment of the cerebral 
aneurysm in August 1998.

In January 1999, the veteran underwent a private 
psychological evaluation at the referral of her state 
Disability Determination Office of the Social Security 
Administration.  During the evaluation she reported that she 
was beaten and raped while in service and that she 
experienced flashbacks and dreams about the alleged incident.  
She stated that "I know who raped me and beat me - one was 
my boyfriend at the time - he got angry because I danced with 
a black guy."  She also stated that she had a brain aneurysm 
and seizure disorder which were residuals of the beating she 
sustained during the assault.  She reported that she last 
worked in 1988 and left her position because she was having 
flashbacks of the rape, paranoid thoughts and also thoughts 
that her husband was hurting her children.  She reported that 
her current problems included "trouble with my memory."  
She reported that she was married twice and that her first 
marriage lasted for approximately two years and ended in 
divorce.  She was currently married to her second husband.  

When the veteran was questioned about possible auditory or 
visual hallucinations she reported that she experienced 
auditory hallucinations a few months earlier but none at the 
time of the evaluation.  She reported that she heard voices 
calling her name and also that she sometimes experienced a 
visual hallucination of a creature that runs across the 
floor.  She indicated that she last experienced this visual 
hallucination a few days earlier.  Following evaluation, the 
examiner concluded that the veteran presented symptoms 
consistent with an Axis I diagnosis of major depressive 
disorder, recurrent, in partial remission.  She also 
presented with some post-traumatic stress features related to 
memories and recurrent dreams of a rape incident in the 
1970's though the examiner did not believe that she met the 
full criteria for PTSD.  An additional diagnosis on Axis II 
would include diagnosis deferred with the suggestion of 
schizotypal personality features.  Specifically, she reported 
some thoughts of ideas of reference and transient psychotic 
episodes in the past related to her husband and previous 
hospitalizations.  She reported some vague visual and 
possibly vague auditory hallucinations which appeared 
infrequent and somewhat diminished.  Her overall appearance 
appeared to be somewhat eccentric with social anxiety, 
evidence of paranoid ideation in the past and possible 
tendencies towards reclusiveness.

In December 1999, the RO service records specialist contacted 
the Army Branch and the Naval Branch of the National 
Personnel Records Center (NPRC) and also the Military 
Personnel Command.  The report of contact shows that in 
response to inquiries by the RO, the Naval Branch of the NPRC 
reported that it could not reconstruct a list of chaplains 
who served at Pearl Harbor Naval Base during the spring of 
1974.  The Army Branch and the Military Personnel Command 
also indicated that they could not furnish the requested 
information.  Also, none of the aforementioned agencies were 
able to provide a list of duty rosters for Pearl Harbor Naval 
Base for the spring of 1974.

The report of a September 2000 VA mental disorders 
examination shows that the veteran related her history of 
having served in the Navy from November 1973 to July 1974 and 
being discharged secondary to becoming pregnant.  She 
reported that during active service she was in a bar and 
danced with an African-American man and was raped by two men 
afterward.  She reported that during the rape she was hit on 
the head and kicked in the left hip and originally had total 
loss of memory of the event.  Later, the memories of her 
assault returned to her.  She reported that she experienced 
nightmares about the rape incident and that thoughts about 
the incident would flow through her head.  She also reported 
that she sometimes had flashbacks if she talked about the 
incident.  She stated that she was unable to work and that 
she tried to work in 1981 but missed too much time secondary 
to depression.  She was not certain of the post-traumatic 
stress disorder symptoms affected her occupation.  Her past 
psychiatric history was significant for being diagnosed with 
depression in June 1984 following hospital admission for 
increased depression.  At the time, she was noted to have 
reported a history of depression, on and off, since childhood 
and a history of attempted suicide at age 14.  She presented 
a history of being depressed and that military service 
exacerbated her depression.  She also noted that in 1984 her 
depression was secondary to her mother sexually abusing her 
son.  The report noted that she had left hip arthrotropic 
ossification secondary to trauma received in 1974 and that 
she was status post left internal carotid artery aneurysm 
clipping in 1998 which she claimed was secondary to trauma in 
1974.  She also had a bilateral ptosis at the time of the 
evaluation.  Following evaluation she was diagnosed on Axis I 
as meeting the criteria for major depressive disorder and 
also for PTSD.  The examiner commented that the veteran 
appeared to be moderately impaired by the depression which at 
least seemed to have been exacerbated by her military service 
in that she was unable to function socially, unable to work 
and had impaired relationships.  

II.  Analysis

The veteran contends that she currently suffers from PTSD as 
a direct result of a personal assault and rape in the spring 
of 1974 during her active service.  She further contends that 
she experienced other behavioral problems in service and soon 
after service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Prior to the effective date of 38 C.F.R. 
§ 3.304(f) on June 18, 1999, and at the time of the veteran's 
claim for service connection for PTSD, the requirements for 
service connection for PTSD were: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. 
§ 3.304(f) (1998).  Generally, when a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this case, the Board finds that the new 
regulation is potentially more beneficial in this veteran's 
case because it only requires medical evidence of a current 
diagnosis of PTSD in accordance with DSM-IV, but no longer 
requires a "clear" diagnosis of PTSD (which could include a 
diagnosis based on a version of DSM prior to the DSM-IV).  
However, as the RO's denial of her claim was predicated on 
being unable to verify her alleged stressor and not because 
of any ambiguity regarding her PTSD diagnosis, the Board 
finds that the veteran was not prejudiced by not being 
notified of the change in the regulation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

With regard to the claimed stressor involving allegations of 
sexual assault, VA recognizes that veterans claiming service 
connection for disability due to an in-service sexual assault 
face unique problems documenting their claims.  Sexual 
assault is an event of human design that threatens or 
inflicts harm.  These incidents are often violent and may 
lead to the development of PTSD secondary to sexual assault.  
VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14 (April 
30, 1999) (hereinafter M21-1).  Because assault is an 
extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
Therefore, alternative evidence must be sought.  The M21-1 
includes a sample letter to be sent to the veteran, asking 
her to provide detail as to any treatment she had received, 
any family or friends she had communicated with concerning 
this claimed personal assault, and any law enforcement or 
medical records pertaining to the alleged assault.  M21-1, 
Part III, 5.14 (April 30, 1999).  See also YR v. West, 11 
Vet. App. 393 (1998) and Patton v. West, 12 Vet.App. 
272(1999) (5.14 is a substantive rule and the equivalent of a 
VA regulation).

With respect to claims involving sexual assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a sexual assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the-
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; 
(j) obsessive behavior such as overeating or undereating; (k) 
pregnancy tests around the time of the incident; (l) 
increased interest in tests for HIV or sexually transmitted 
diseases; (m) unexplained economic or social behavior 
changes; 
(n) treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
and (o) breakup of a primary relationship.  M21-1, Part III, 
5.14(7).  In personal assault claims, secondary evidence may 
need interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part III, 5.14(8).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2000); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, there is no objective evidence that the veteran 
"engaged in combat with the enemy."  See VAOPGCPREC 12-99.  
The veteran's DD Form 214 does not indicate references to 
combat, but reflects that the veteran was an administration 
specialist, was stationed at the Naval Submarine Base in 
Pearl Harbor, Hawaii, for the greater part of her period of 
service, and earned only a National Defense Service Medal 
with no other decorations, medals, badges, ribbons, or awards 
indicative of participation in combat or of serving in a 
combat zone.  Moreover, the veteran does not allege that the 
claimed in-service stressful event of a personal assault was 
related to combat with the enemy in service.  For these 
reasons, the Board concludes that the veteran did not engage 
in combat with the enemy and that the reported stressor is 
not claimed to be related to combat.  Because the veteran did 
not engage in combat with the enemy, her lay testimony alone 
is not enough to establish the occurrence of the alleged 
stressor of a sexual assault.  Therefore, the Board must 
review the entire evidence of record to determine if these 
establish that the sexual assault incident which is 
associated with her PTSD diagnosis had, in fact, really 
occurred.

In the course of the appeal, another set of revisions to the 
regulations contained in 38 C.F.R. § 3.304(f) which are 
specifically relevant to PTSD claims based on sexual assault 
went into effect on March 7, 2002.  The pertinent revisions 
to 38 C.F.R. § 3.304(f) were revised to read as follows:

Sec. 3.304  Direct service connection; wartime and peacetime.

(f) Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. Although 
service connection may be established based on other 
in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

(1) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(3) If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources 
other than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates 
that a personal assault occurred.

38 C.F.R. § 3.304 (March 7, 2002)

In synthesis, the pertinent changes to the regulation address 
the type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor in 
claims for service connection of PTSD resulting from personal 
assault.  The amendment provides that evidence other than the 
veteran's service records may corroborate the occurrence of 
the stressor; and requires that VA not deny PTSD claims based 
on personal assault without first advising claimants that 
evidence from sources other than the veteran's service 
records may help prove the stressor occurred.  As this 
amendment provides the greater benefit to the claimant 
because it imposes a greater duty on VA to develop the 
evidence regarding the alleged stressor, the Board will apply 
them to her claim.  (See Karnas v. Derwinski, 1 Vet. App. 308 
(1991):  The Board must consider the applicability of the 
provisions of both the old and the new regulations and use 
the version of the regulations which are most favorable to 
the veteran's claim.)

A review of the record shows that VA has complied with the 
provisions of the revised regulations prior to referring the 
veteran's case to the Board for appellate adjudication.  The 
development of the record by VA includes requests to the 
veteran that she provide VA with witness statements and 
private medical records which may corroborate or otherwise 
support her claim. We note that the RO obtained evidence 
which consists of several personal lay witness statements and 
a statement from the veteran's private physician which 
purport to corroborate the appellant's account of a sexual 
assault in service or a noticeable change in her personality 
and mood following her discharge from service as compared to 
how she was before she enlisted.  In addition, VA has 
attempted to locate the Navy officer the appellant has 
identified as a person in whom she confided, and VA has 
attempted to identify the Chaplain who served the veteran's 
unit in Hawaii.  We thus conclude that the necessary 
development of the evidence has already been carried out in 
compliance with the VCAA and the March 7, 2002 revisions to 
38 C.F.R. § 3.304(f), and that the veteran was not prejudiced 
by not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The case is now 
ready for appellate review.

As previously discussed, the stressor upon which the 
veteran's PTSD diagnosis is predicated is an alleged personal 
assault which she claims to have occurred during her period 
of active duty.  Therefore, to be service connected for PTSD, 
the evidence must establish that the claimed assault actually 
occurred when she was in military service.

Because the veteran did not engage in combat with the enemy, 
her lay testimony alone is not enough to establish the 
occurrence of the alleged stressor of personal assault.  
After a thorough review of the evidence, the Board finds that 
the service records and other evidence of record are 
insufficient support a finding that the alleged assault 
occurred in the spring of 1974 during the veteran's active 
duty service.  As will be discussed below, we find the 
veteran's account of being raped in service to have been 
uncorroborated.  Furthermore, the account is inconsistent 
with the existing service medical records, which includer 
numerous entries covering the period from March to June 1974, 
but which fail to reflect that the veteran incurred the kinds 
of physical traumas that are alleged to have occurred in the 
assault. 

First, there are no reports from the Naval Investigative 
Service or the naval law enforcement authorities which 
support the veteran's account of being sexually assaulted at 
an on-base enlisted men's club at Pearl Harbor Submarine Base 
in the spring of 1974.  Although she claims that shore patrol 
police were present at the scene to assist her, the Navy was 
unable to provide any record of such an incident having 
occurred that would corroborate her account.  

The veteran claims that she was hospitalized immediately 
after her sexual assault at a Naval Hospital and then an Army 
Hospital for treatment of injuries sustained from the attack 
and that she and her witnesses saw a medical record (now 
missing) which was dated from that time which indicated that 
she had been "hit and hemorrhaging."  However, her service 
medical records do not contain any medical treatment reports 
which would corroborate her account of having been raped, 
struck on the head or kicked in the left thigh.  Although she 
gives a vivid account of being severely beaten on the head 
and kicked repeatedly in the left thigh, her service medical 
records do not show treatment for any such injuries.  No 
scars of her head were noted during service or at separation.  
While a ptosis of her right upper eyelid was observed at 
separation, this was not attributed at the time to a head 
injury and the veteran herself denied having a head injury in 
her medical history questionnaire.  Though there are 
treatment notes for headaches, these have been attributed to 
tension-related headaches or symptoms of an upper respiratory 
infection and not to a traumatic head injury.  The June 1974 
report of her being treated for a muscle knot and hematoma of 
her right anterior thigh in service does not match her 
account of being kicked in the left thigh with residual 
calcification of the left femur first shown in post-service 
medical records in June 1993.

With regard to the service medical records, it is important 
to note that the available records do not simply fail to 
corroborate the physical trauma associated with the assault, 
but rather the medical records appear to indicate that no 
major physical injuries were incurred in this period.  The 
available records demonstrate that the veteran was observed 
regularly by medical personnel in the period from March to 
June 1974.  The service medical records, for example, include 
entires dated March 12, March 25, April 2, April 6, April 9, 
April 26, May 2, May 17, May 22, May 29, June 4, and June 24.  
Except for the entries relating to a finger injury in March 
1974 and the left thigh injury in June 1974, the treatment 
notes are not consistent with physical trauma.  If the 
veteran had been severely beaten or had incurred a fracture 
around the eye in the the Spring of 1974, it is highly 
unlikely that such injuries would have received no notice or 
comment in the service medical records covering March to June 
of that year, even if the primary treatment for such injuries 
had been given in a hospital rather than the outpatient 
facility at which the numerous treatment notes were entered.     

Recent tereatment records are also insuffient to establish a 
basis for the claim.  The veteran's treatment for a cerebral 
aneurysm in 1998 shows normal neurological findings and 
normal brain on MRI study and did not make any objective 
association between the aneurysm and her undocumented 
history of a traumatic head injury which was alleged to have 
occurred over two decades earlier in service.  To the extent 
that the post-service medical records attribute her ptosis 
and the old calcified subperiosteal hematoma of her left 
thigh to her claimed injuries in service, we note that these 
medical conclusions are based entirely on the veteran's 
recitation of her medical history to her treating physician 
and not upon any objective medical record of injury or 
personal knowledge by the physician of her injuries in 
service.  Therefore, these records are not useful for 
purposes of corroborating her historical accounts in order 
to prove that the alleged stressor incident which produced 
the injuries had actually occurred.  (See DeSousa v. Gober, 
10 Vet. App. 461 (1997).  Where the facts show that the 
veteran received treatment from a physician many years after 
service, and the conclusion reached by the physician is 
clearly based solely on the history provided by the veteran, 
or the hearsay recitation of a diagnoses or other medical 
history, the Board is not bound to accept the medical 
conclusions and/or opinions of a physician.) 

The Board also notes that the veteran's service performance 
scores during active duty were all 3.0 or higher, indicating 
a consistently satisfactory level of duty proficiency.  The 
records do not show a sudden decline in her overall job 
performance concurrent with the time of the alleged rape that 
would indicate that she was undergoing mental duress which 
may corroborate her account of having been sexually assaulted 
in service.

The veteran reported that she was depressed in the days and 
months immediately following her separation from active 
service and there is ample lay witness testimony from her 
mother, sister, cousin and friend and also the written 
statement of her personal private physician, Dr. T. H. F., to 
attest to the fact that the veteran was in a depressed and 
unhappy mood after she returned home from the Navy.  As 
previously noted, the Board must consider evidence of 
behavior changes that occurred at the time of the alleged 
rape incident, or soon thereafter, as indicated by the M21-1, 
which may indicate the occurrence of an in-service stressor.  
The Board acknowledges at this point that Dr. T. H. F. is a 
physician and that the veteran's cousin identified herself as 
a nurse's aide.  However, from all the accounts, especially 
the extensive report provided by the veteran's sister 
regarding the life circumstances surrounding the veteran in 
the period immediately after her discharge from the Navy, the 
Board ascertains that the veteran was experiencing emotional 
distress because she was pregnant, unmarried and facing the 
prospect of having to raise her child by herself.  It is 
evident that the veteran did not finally marry the baby's 
father until after she left service and her sister's credible 
account indicates that the veteran was in a relationship in 
service with the baby's father and that she experienced 
emotional distress because she was unsure whether or not he 
was going to marry her after learning that she was pregnant 
with his son.  Therefore, the Board does not conclude that 
these witness statements are supportive of a finding that the 
veteran experienced a sexual assault in service.

It is also noteworthy that the above witness statements all 
indicated that the veteran was a happy, well-adjusted, 
independent and optimistic young woman prior to entering 
active duty in 1973.  These accounts contrast markedly with 
the veteran's own accounts of her childhood as presented to 
her psychiatric care providers, in which she relates an 
agonized history of extensive sexual and physical abuse at 
the children's home where she spent the bulk of her childhood 
and at the hands of her mother and stepfather.  She also 
related that she attempted suicide at age 14.  These 
inconsistencies raise the question of her perception of, and 
ability to accurately recall, the traumatic events in her 
history.

The December 1994 written statement of the lay witness Ms. D. 
L. G., differs from the other witness statements in that it 
specifically reports that the veteran told D. L. G. shortly 
after her separation from active duty in 1974 that she had 
been beaten and raped in service after leaving the enlisted 
men's club at Pearl Harbor Submarine Base.  Ms. D. L. G. went 
on to give an account of the rape incident which matched the 
veteran's current account of the same with respect to such 
details as the first names of the assailants and the presence 
of military policemen at the scene of the assault.  However, 
the Board finds that Ms. D. L. G.'s statement is not credible 
with respect to her account of being told by the veteran in 
1974 that she was raped in service because of an 
inconsistency with respect to the veteran's own statement 
regarding when she began to recall the incident.  According 
to the veteran's statements of record, she subconsciously 
suppressed and blocked the memories of the rape incident 
after it happened and that memories of the assault did not 
resurface until many years later.  The claims file also does 
not show that the veteran related her account of being raped 
in service any earlier that July 1993.  This conflicts with 
D. L. G.'s statement to the effect that the veteran told her 
in detail of the rape in 1974, shortly after she was 
discharged and returned home.  We therefore find that these 
inconsistencies render D. L. G.'s statement less than 
credible and that her statement fails to establish that the 
veteran's alleged rape stressor had actually occurred in 
service.

An overview of the veteran's accounts of stressful events in 
her past life, from the time of her first post-service 
psychiatric hospitalization in June 1984 to the present time, 
shows that she initially appeared for treatment due to trauma 
from the alleged sexual abuse of her young son by her mother.  
Beginning in September 1985, she related an elaborate history 
of having been abandoned by her mother at age 2, then being 
exposed to severe physical and sexual abuse over the course 
of approximately a dozen years at a children's home, then 
being returned to her family and being exposed to further 
physical and sexual abuse at the hands of her mother and 
stepfather and having a suicide attempt at age 14 after her 
stepfather tried to strangle her.  On psychiatric evaluation 
during this time in July 1986, the examiner commented that 
the veteran's descriptions of her past events and experiences 
may be indicative of some mild psychosis due to depression.  
In December 1986 a private psychologist determined that when 
the veteran was having a depressive attack she would 
experience blatantly psychotic episodes which were strongly 
paranoid in nature and would feature hallucinations and 
delusions and that when her illness was at its worst she 
would become completely psychotic and lose touch with 
reality.  These statements from her treating psychiatrist and 
psychologist indicate that the accuracy of her recall of the 
stressors in her past history is quite questionable and her 
accounts may, in fact, be delusional and untrue 
notwithstanding that the veteran may nevertheless sincerely 
believe that the stressor events had actually occurred.  An 
illustration of her tendency to present dubious historical 
accounts can be found in the January 1989 report from St. 
Mary's Medical Center.  Here, she reported that she had been 
hospitalized approximately five years earlier at a VA medical 
facility  while she was pregnant and alleged that VA killed 
her unborn baby by taking an X-ray.  This is the only time 
such a story was mentioned and it is completely unsupported 
by the objective VA medical records of the time, circa 1984 - 
1986, which do not show that the veteran was pregnant at the 
time nor that there was any such act of medical malfeasance 
committed by her VA care providers which resulted in the 
death of her fetus.  As such, this account is patently 
incredible and its presence in the record tends to cast doubt 
on the veracity of her other allegations of fact in her 
personal history.

The veteran's medical records show that between June 1984 and 
July 1993, she presented accounts of having been severely 
abused in childhood by persons working at the children's home 
where she lived and by her mother, stepfather and the father 
of one of her friends.  In July 1993 she began to present 
accounts of having been raped and beaten during active 
service.  She initially reported at the time that she 
remembered being raped by three men.  This account conflicts 
with subsequent accounts which hold that she was assaulted by 
only two men.  She also reported that during her last job she 
held in the 1980's she broke down in the middle of work while 
having a flashback of the rape incident.  However, 
psychiatric treatment reports from the 1980's do not show 
that she experienced memory flashbacks while at the workplace 
of her alleged rape in service.  These records show that in 
1986 she was treated for major depression exacerbated by 
stresses at home and work in which she reported that she had 
conflicts at home and was under financial stress and unable 
to cope with the pressures of being criticized daily at her 
place of employment.




Further inconsistencies abound in the veteran's recitations 
of the in-service rape.  In one version, presented in March 
1994, she identified her attackers as being her first husband 
and a man named [redacted], and stated that her first child was a 
conceived by the rape.  This contrasts with an account 
presented in November 1994 by the Director of the Affective 
Disorders Clinic of the Indianapolis VA Medical Center, who 
stated that the veteran had PTSD related to a rape incident 
in service and that the veteran had blocked out her 
assailant's name but was able to remember faces.  Then, in 
March 1995, she again identified her first husband as being 
her rapist in service.  At an RO hearing in 1997, she 
testified that she could only remember the first names of her 
attackers in service.  Later, the veteran's allegations 
seemed more consistent in identifying her first husband as 
being her rapist.  However, there are indications that the 
veteran's first husband sexually abused her in the course of 
their brief marriage after the veteran was discharged from 
service and not during service. Furthermore, her recollection 
of the presence of military policemen at the alleged rape 
scene and of being hospitalized and treated for head injuries 
sustained in the assault are simply not corroborated by the 
record.  All searches by the Navy Branch of the NPRC as well 
as the Army Branch failed to provide any records which 
document the alleged rape incident.

In conclusion, the Board finds that the veteran's accounts of 
being raped in service in the spring of 1974 are not 
supported by credible evidence.  There are inconsistencies in 
her various accounts of the incident and of her childhood 
traumas which, when taken into consideration with the 
psychiatric evidence indicating that her perception of, and 
ability to remember her past traumas is fluid, changing and 
delusional, calls into question whether the stressor event 
which was alleged to have occurred during active service had 
ever actually happened. Therefore, as the veteran's current 
diagnosis of PTSD is predicated, in part, upon a non-combat 
stressor which the evidence fails to corroborate, her claim 
of entitlement to service connection for PTSD must be denied.  
Because the evidence in this case is not approximately 
balanced with respect to the relative merits of her claim, 
the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§ 4.3;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

